
	

114 HJ 67 IH: Disapproving a rule submitted by the Environmental Protection Agency relating to “Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units”.
U.S. House of Representatives
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 67
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2015
			Mr. Ratcliffe (for himself, Mr. Babin, Mr. Franks of Arizona, Mr. Sessions, Mr. Loudermilk, Mr. McKinley, Mr. Murphy of Pennsylvania, Mr. Barr, Mr. Cramer, Mr. Gosar, Mr. Barletta, Mr. Rokita, Mr. Hensarling, Mr. Bridenstine, Mr. Kelly of Pennsylvania, Mr. Rothfus, Mr. Messer, Mr. Rouzer, Mr. Palmer, Mr. Knight, Mr. Pearce, Mr. Massie, Mr. Huelskamp, Mr. Zinke, Mr. Sam Johnson of Texas, and Mr. Brady of Texas) introduced the following joint resolution; which was referred to the Committee on Energy and Commerce
		
		JOINT RESOLUTION
		Disapproving a rule submitted by the Environmental Protection Agency relating to Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating
			 Units.
	
	
 That Congress disapproves the rule submitted by the Environmental Protection Agency relating to Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units, and contained in the docket numbered EPA–HQ–OAR–2013–0602, and such rule shall have no force or effect.
		
